               Case 20-11413-KBO            Doc 252       Filed 06/29/20      Page 1 of 2



                              UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In Re: LVI Intermediate Holdings Inc Chapter _____
                                             11

                                                           20 11413
                                                  Case No. ____-_________  KBO
                                                                          (_____)



                              GOVERNMENT ATTORNEY CERTIFICATION
     Pursuant to the requirement of Local Rule 9010-1(e) for admittance of Government counsel to represent
the United States of America (or any officer or agency thereof) or any state or local government (or any officer
or agency thereof), the undersigned counsel hereby certifies the following in order to satisfy the requirement
                       Maricopa County Treasurer
to appear to represent______________________________________________
in this action: I am admitted to practice law in __(court(s))

___________________________________________________________________________________
 See Attachment
I am in good standing in all jurisdictions to which I have been admitted; and, further, I consent to be bound by
the Local Rules of the Bankruptcy Court-District of Delaware and submit to the jurisdiction of this court for
disciplinary purposes.
                                                   /s/ Peter Muthig (AZ Bar No. 018526)
                                                   ____________________________________________
                                                   Agency/Organization
                                                   Name:        Maricopa County Attorney's Office

                                                  Address: 225 W. Madison Avenue
                                                                Phoenix, AZ 85003
                                                   Phone:       (602) 506-1923
                                                  Email:        muthigk@mcao.maricopa.gov




                                                                                                      Local Form 105A
              Case 20-11413-KBO         Doc 252      Filed 06/29/20     Page 2 of 2




                                          ATTACHMENT

Admitted to practice law in the following Courts:
The United States Supreme Court
United States Court of Appeals for the Ninth Circuit
The United States District Court for the District of Arizona
The Supreme Court of Arizona
The United States District Courts for the Northern, Eastern and Central Districts of California,
and the Supreme Court of California (currently voluntarily inactive in California)
